DETAILED ACTION
This action is in response to arguments and amendments filed for Application 17/198390 on July 29, 2022, in which Claims 1, 3, 5-7 and 9-12 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 4 and 8 have been cancelled.  Claims 1, 3, 5-7 and 9-12 are pending, of which Claims 1, 3, 5-7 and 9-12 are allowed.

Allowable Subject Matter
Claims 1, 3, 5-7 and 9-12 are allowable in light of the Applicant's argument and in light of the prior art made of record. Claims are renumbered as Claims 1-9.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 A storage system comprising: a plurality of storage nodes each having a memory and a processor; and a storage device, wherein the plurality of storage nodes includes four or more storage nodes, wherein a plurality of redundancy groups each of which is constituted by triplicated storage control programs [[are]] arranged in the plurality of storage nodes triplicated storage control programs a redundancy group and are executed by processors to perform storage control, are arranged in three different and the three different storage nodes form different combinations for each of the redundancy groups[[,]], wherein one storage control program triplicated storage control programs is an active program which is active storage control program two pieces of storage control program is a standby program which is standby storage control program two standby programs is associated with a priority to be determined as a failover destination and includes a first standby program to which a failover is performed preferentially, and a second standby program to which a failover is performed from the active program and the first standby program[[,]], when a storage node where the active program is arranged fails, failover within the redundancy group from the active program to a standby program with a highest priority is performed[[,]], ; when two of three storage nodes in which the three storage control programs of two redundancy groups are arranged are the same storage nodes, active programs of the two respective redundancy groups are arranged in separate storage nodes of the two same storage nodes or second standby programs of the two respective redundancy groups are arranged in the separate storage nodes of the two same storage nodes; when two of a first three storage nodes in which first three storage control programs of a first redundancy group are arranged in the same storage nodes as two of second three storage nodes in which second three control programs of a second redundancy group, active programs of the two respective redundancy groups are arranged in separate storage nodes of the two same storage nodes or second standby programs of the two respective redundancy groups are arranged in the separate storage nodes of the two same storage nodes; and one of the first three storage nodes and one of the second three storage nodes are separate storage nodes.

Claim 3 The storage system according to claim [[2]] 1, wherein a standby program with a priority 1 in [[the]] a redundancy group p is arranged in a 

Claim 7 A storage system construction method comprising: causing a computer to refer to configuration information that represents a configuration regarding a plurality of storage nodes, wherein the plurality of storage nodes includes four more or more storage nodes; and causing the computer to arrange a plurality of redundancy groups each of which is constituted by triplicated storage control programs in the plurality of storage nodes based on triplicated storage control programs a redundancy group and are executed by processors to perform storage control, are arranged in three different and the three different storage nodes form different combinations for each of the redundancy groups, wherein one storage control program triplicated storage control programs is an active program which is active storage control program two pieces of storage control software is a standby program which is standby storage control program two standby programs is associated with a priority to be determined as a failover destination and includes a first standby program to which a failover is performed preferentially, and a second standby program to which a failover is performed from the active program and the first standby program[[,]], when two of three storage nodes in which the three storage control programs of two redundancy groups are arranged are the same storage nodes, active programs of the two respective redundancy groups are arranged in separate storage nodes of the two same storage nodes or second standby programs of the two respective redundancy groups are arranged in the separate storage nodes of the two same storage nodes; when two of a first three storage nodes in which first three storage control programs of a first redundancy group are arranged in the same storage nodes as two of second three storage nodes in which second three control programs of a second redundancy group, active programs of the two respective redundancy groups are arranged in separate storage nodes of the two same storage nodes or second standby programs of the two respective redundancy groups are arranged in the separate storage nodes of the two same storage nodes; and one of the first three storage nodes and one of the second three storage nodes are separate storage nodes.  

Claim 9 The storage system according to claim 1, wherein an arrangement condition of a redundancy group a is that at most k standby programs among the two standby programs in the redundancy group α are arranged in k-th order or lower influential nodes of all redundancy groups β for the redundancy group α; a redundancy group β for the redundancy group α is a redundancy group including active programs arranged in m-th order influential nodes of the redundancy group α (m is a natural number and m < N); the m-th order influential nodes of the redundancy group α is a storage node in which a standby program with a priority m in the redundancy group α is arranged; a storage node where the active program is arranged in the redundancy group α is a zeroth-order influential node; and a storage node where a standby program with a priority k (k is a natural number 99134652.2.DOCXPAL01:127862.1ATTORNEY DOCKETPATENT APPLICATION 072388.150817/198,390 CLIENT REF 342000591US01 7 of 12 and 1 < k < (N - m)) in the redundancy group β for the redundancy group α is arranged is an (m + k)-th order influential node of the redundancy group α.  

10. (New) The storage system according to claim 1, wherein when two of the three storage nodes in which the three storage control programs of two redundancy groups are arranged are the same storage nodes, active programs of the two respective redundancy groups are arranged in separate storage nodes of the two same storage nodes.  

Claim 11 The storage system according to claim 1, wherein when two of the three storage nodes in which the three storage control programs of two redundancy groups are arranged are the same storage nodes, second standby programs of the two respective redundancy groups are arranged in separate storage nodes of the two same storage nodes.  

Claim 12 The storage system according to claim 1, wherein regarding the redundancy groups, there are two redundancy groups for which two storage control programs out of three control programs are arranged in the same storage nodes and the two storage storage nodes have different combinations.


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “a first standby program to which the failover is performed preferentially, and a second standby program to which the failover is performed from the active program and the first standby program; when two of the three storage nodes in which the three control programs of two redundancy groups are arranged are the same storage nodes, active programs of the two respective redundancy groups are arranged in separate storage nodes of the two same storage nodes or second standby programs of the two respective redundancy groups are arranged in the separate storage nodes of the two same storage nodes; when two of first three storage nodes in which first three control programs of a first redundancy group are arranged in the same storage nodes as two of second three storage nodes in which second three control programs of a second redundancy group, active programs of the two respective redundancy groups are arranged in separate storage nodes of the two same storage nodes or second standby programs of the two respective redundancy groups are arranged in the separate storage nodes of the two same storage nodes”, in Claims 1 and 7; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1, 3, 5-7 and 9-12 are hereby allowed.


Prior Art Made of Record

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Bondurant et al. (U.S. Patent Application Publication No. 2015/0286531 A1), hereinafter “Bondurant”.  Bondurant is cited on PTO-892 filed 8/11/2022.
	Bondurant: ¶ 10 teaches the storage system may be configured with greater than two redundant storage drives per storage group using techniques such as triple-parity RAID or any arbitrary technique requiring N of M data blocks (where N is less than or equal to M−2) to recover the original data. In such techniques, the storage system can categorize storage groups by their current level of redundancy and their target level of redundancy.

Although conceptually similar to the claimed invention of the instant application, Bondurant does not teach that multiple standby programs.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114